ORDER
PER CURIAM.
Scott Yanearwage (Defendant) appeals from the judgment upon his conviction by a jury of domestic assault in the first degree, Section 565.072, RSMo 2000; forcible sodomy, Section 566.060, RSMo 2000; forcible rape, Section 566.030, RSMo 2000; and armed criminal action, Section 571.015, RSMo 2000. The trial court sentenced Defendant as a persistent offender to consecutive terms of fifteen years for assault, thirty years for sodomy, thirty years for rape, and ten years for armed criminal action. On appeal, Defendant contends the trial court erred (1) in overruling Defendant’s motion to suppress statements and in admitting evidence at trial of Defendant’s statements to police, (2) in allowing the State to recall the victim as a rebuttal witness to the State’s own ease-in-chief evidence, and (3) in allowing the State to elicit hearsay testimony from Officer Christopher Shannon and Cindy Floyd, and in allowing Officer Shannon to give his opinion that he believed the victim was sexually assaulted.
Having reviewed the briefs of the parties and the record on appeal, we find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties with a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b). Defendant’s motion to file transcript of audio taped statements is denied.